Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on September 1, 2022. Claims 1-18,21-23,25-26 and 30-36 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 9/1/2022 clarifying the language of claim 9 the 112 rejections made against claims 9-11 in the office action of 7/11/2022 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,12-17,21-23,25 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0287690 to Bouchataoui et al. (Bouchataoui) in view of US 2011/0093038 to Honert (Honert) (previously cited).
In reference to at least claim 1
Bouchataoui teaches simultaneous delivery of electrical and acoustical stimulation in a hearing prosthesis which discloses determining an electrical stimulation boundary within a cochlea of a recipient of an auditory prosthesis comprising an intra-cochlear stimulating assembly (e.g. determining residual hearing capability in which threshold 741 or 871 indicates a position along the cochlea at which residual hearing portion 743 or 873 terminates, Figs. 7A,8 para. [0065]-[0066], [0071], [0074]), the recipient having residual hearing at an apical side of the electrical stimulation boundary (e.g. residual hearing present at the more apical low frequency parts of the cochlea, Fig. 7A,8, para. [0055], [0065]-[0066], [0074]) wherein the intra- cochlear stimulating assembly comprises a plurality of longitudinally spaced electrodes forming a plurality of multipolar stimulation channels (e.g. electrode array include a plurality of electrodes, Fig. 1, para. [0028], [0062]). Bouchataoui further discloses converting sounds into signals for delivery to the cochlea of the recipient (e.g. detects sounds and passes corresponding electrical signals to a preprocessor, para. [0034], [0038-[0040], [0065], [0073]), evaluating the interaction between electrical and acoustical interaction (e.g. investigating the interaction between electrically evoked and acoustically evoked neural responses along the cochlea, para. [0052], [0056]-[0058], [0066], [0070]-[0071], [0073]-[0074]) and determining a suitable patient map for the implant configuration (e.g. Fig. 7D, para. [0067]-[0070]) but does not explicitly teach determining current weights for at least one of the plurality of stimulation channels at a basal side of the electrical stimulation boundary, wherein the current weights are configured to for use in generating current signals for delivery to the cochlea via the at least one of the plurality of stimulation channels to evoke perception of one or more frequencies of a sound obtained at the auditory prosthesis while creating a protected apical zone at the apical side of the electrical stimulation boundary.
Honert teaches focused stimulation in a medical stimulation device which discloses a method, comprising: an intra-cochlear stimulating assembly (e.g. electrode array 106, Figs. 1-2, 506, Fig. 5A, 604, Figs. 6A-6B, 706, Fig. 7), wherein the stimulating assembly comprises a plurality of longitudinally spaced electrodes (e.g. electrode array 106, Figs. 1-2, 506, Fig. 5A, 604, Figs. 6A-6B, 706, Fig. 7 contains a plurality of longitudinally spaced electrodes 1-22) forming a plurality of multipolar stimulation channels (e.g. multipolar electrode channel, para. [0029], [0072]-[0077]); and determining current weights for at least one of the plurality of stimulation channels at a basal side of the electrical stimulation boundary (e.g. produce 1 volt at electrodes 9 and 13 and zero volts on the remaining electrodes, Fig. 7, [0075]-[0077], [0083]-[0088]), wherein the current weights are configured to for use in generating current signals for delivery to the cochlea via the at least one stimulation channel to evoke perception of one or more frequencies of a sound obtained at the auditory prosthesis (e.g. Figs. 6A-7, para. [0030], [0033], [0044]). Honert discloses providing a limiting signal to remaining electrodes in the electrical stimulation region (e.g. limiting current to remaining electrodes 8,10,20, Figs. 6A-7, para. [0075], [0083]), therefore it is inherent that the stimulation provided creates a “protected apical zone” at an apical side of an electrical stimulation. Further, Honert discloses that channel interaction may limit the effectiveness of a cochlear implant (e.g. para. [0043]) and that the present invention stimulates discrete nerve regions through the constructive and destructive interference of stimulating signals and interfering limiting signals (e.g. para. [0049]) and using current weights to define current ratios needed to produce a stimulating voltage at only the place of interest (e.g. Figs. 7, profile of the stimulating voltages may be precisely achieved, para. [0073]-[0077]) and that one having ordinary skill will appreciate that various combination of stimulating and limiting signals may be used to negate the effect of current spread and to provide precise stimulation (e.g. para. [0030]-[0031]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Bouchataoui to include determining current weights for at least one of the plurality of stimulation channels at a basal side of the electrical stimulation boundary, wherein the current weights are configured for use in generating current signals for delivery to the cochlea via the at least one of the plurality of stimulation channels to evoke perception of one or more frequencies of a sound obtained at the auditory prosthesis while creating a protected apical zone at the apical side of the electrical stimulation boundary, as taught by Honert, in order to yield the predictable result of providing stimulation to the electrodes of the cochlea that minimizes channel interference and current spread improving hearing response and sound representation and provides stimulation only at the precise nerve region of interest.
In reference to at least claim 2
Bouchataoui modified by Honert teaches a method according to claim 1. Honert further discloses wherein the protected apical zone is at an apically-located region of the cochlea that, when current signals are delivered to regions of the cochlea at the basal side of the electrical stimulation boundary, will be exposed to average voltage fields that are below a predetermined threshold (e.g. remaining electrodes are exposed to zero-voltage field, Fig. 7, para. [0073]-[0078]).
In reference to at least claim 3
Bouchataoui modified by Honert teaches a method according to claim 1. Honert further discloses wherein the at least one stimulation channel includes a central electrode associated with one of the current weights and one or more secondary electrodes each associated with one of the current weights (e.g. produce 1 volt at electrodes 9 and 13 which are proximate to a center of the electrode channel, Fig. 7, [0075]-[0077]).
In reference to at least claim 4
Bouchataoui modified by Honert teaches a method according to claim 1. Honert further discloses wherein values of the current weights associated with the one or more secondary electrodes are a function of the distance between the corresponding secondary electrode and the electrical stimulation boundary (e.g. current weights between the electrodes 9,13 and distant electrodes are different, para. [0052]).
In reference to at least claim 5
Bouchataoui modified by Honert teaches a method according to claim 1. Bouchataoui further discloses wherein determining the electrical stimulation boundary comprises: setting the electrical stimulation boundary at a specific electrode of the stimulating assembly (e.g. determining residual hearing capability in which threshold 741 or 871 indicates a position along the cochlea at which residual hearing portion 743 or 873 terminates, Figs. 7A,8 para. [0065]-[0066], [0071], [0074]) beyond which, in the apical direction, the voltage field resulting from the delivery of the current signals are controlled in order to limit electro-acoustic interactions on the apical side of the electrical stimulation boundary (e.g. limiting electro-acoustic interactions, para. [0052], [0056]-[0058], [0066], [0070]-[0071], [0073]-[0074]). 
In reference to at least claim 12
Bouchataoui modified by Honert teaches a method according to claim 1. Honert further discloses providing the current weights for the at least one channel to the auditory prosthesis for use in providing the current signals to the cochlea of the recipient (e.g. current signals are provided to the cochlea, Fig. 7, para. [0038], [0072]-[0073]). 
In reference to at least claim 13
Bouchataoui teaches simultaneous delivery of electrical and acoustical stimulation in a hearing prosthesis which discloses a method comprising obtaining sounds at an auditory prosthesis (e.g. detects sounds and passes corresponding electrical signals to a processor, para. [0034], [0038-[0040], [0065], [0073]) comprising a stimulating assembly implanted in a cochlea of a recipient having residual hearing at locations apical to a predetermined location in the cochlea (e.g. determining residual hearing capability in which threshold 741 or 871 indicates a position along the cochlea at which residual hearing portion 743 or 873 terminates, Figs. 7A,8 para. [0065]-[0066], [0071], [0074], residual hearing present at the more apical low frequency parts of the cochlea, Fig. 7A,8, para. [0055], [0065]-[0066], [0074]), wherein the stimulating assembly comprises a plurality of longitudinally spaced electrodes (e.g. electrode array include a plurality of electrodes, Fig. 1, para. [0028], [0062]). Bouchataoui discloses converting the sounds into a first set of current signals for delivery to the cochlea of the recipient (e.g. detects sounds and passes corresponding electrical signals to a processor, para. [0034], [0038-[0040], [0065], [0073]); and delivering the first set of current signals to the cochlea via a first set of electrodes (e.g. detects sounds and passes corresponding electrical signals to a processor for electrical and acoustic stimulus delivery to the electrodes, para. [0034], [0038-[0040], [0065], [0073]) but does not explicitly teach wherein the first set of current signals are asymmetrically weighted with asymmetric current weights to evoke perception of one or more frequencies of the sounds and to substantially null, at the locations apical to the predetermined location in the cochlea, a voltage field resulting from delivery of the first set of current signals to the cochlea.
Honert teaches focused stimulation in a medical stimulation device which discloses a method comprising: obtaining sounds at an auditory prosthesis comprising a stimulating assembly implanted in a cochlea of a recipient (e.g. obtaining sound at a stimulation assembly, para. [0029]-[0030], [0072]-[0077]), wherein the stimulate assembly comprises a plurality of longitudinally spaced electrodes (e.g. electrode array 106, Figs. 1-2, 506, Fig. 5A, 604, Figs. 6A-6B, 706, Fig. 7 contains a plurality of longitudinally spaced electrodes 1-22); converting the sounds into a first set of current signals for delivery to the cochlea of the recipient (e.g. converts sound into current signals, Para. [0007], [0075]-[0077]); and delivering the current signals to the cochlea via a first set of electrodes (e.g. current signals are delivered to the cochlea via spaced electrodes, Figs. 6A-7, para. [0038], [0072]-[0073]). Honert discloses that different current weights are configured for use in generating different current signals for delivery to the cochlea (e.g. electrodes 9,13 to evoke perception of the sound obtained at the auditory prosthesis, Figs. 6A-7, para. [0030], [0033], [0044] and minimized at remaining electrodes 8,10,20, para. [0075], [0083]), therefore the current weights are asymmetric. Honert discloses providing a limiting signal to remaining electrodes in the electrical stimulation region (e.g. limiting current to remaining electrodes 8,10,20, Figs. 6A-7, para. [0075], [0083]), therefore it is inherent that the stimulation provided is “substantially null” at apical locations. Honert discloses that different current weights are configured for use in generating different current signals for delivery to the cochlea (e.g. electrodes 9,13 to evoke perception of the sound obtained at the auditory prosthesis, Figs. 6A-7, para. [0030], [0033], [0044] and minimized at remaining electrodes 8,10,20, para. [0075], [0083]) and that the present invention stimulates discrete nerve regions through the constructive and destructive interference of stimulating signals and interfering limiting signals (e.g. para. [0049]) and using current weights to define current ratios needed to produce a stimulating voltage at only the place of interest (e.g. Figs. 7, profile of the stimulating voltages may be precisely achieved, para. [0073]-[0077]) and that one having ordinary skill will appreciate that various combination of stimulating and limiting signals may be used to negate the effect of current spread and to provide precise stimulation (e.g. para. [0030]-[0031]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Bouchataoui to include the first set of current signals being asymmetrically weighted with asymmetric current weights to evoke perception of one or more frequencies of the sounds and to substantially null, at the locations apical to the predetermined location in the cochlea, a voltage field resulting from delivery of the first set of current signals to the cochlea, as taught by Honert, in order to yield the predictable result of providing stimulation to the electrodes of the cochlea that minimizes channel interference and current spread improving hearing response and sound representation and provides stimulation only at the precise nerve region of interest.
In reference to at least claim 14
Bouchataoui modified by Honert teaches a method according to claim 13. Honert further discloses wherein the first set of electrodes includes a central electrode associated with one of the asymmetric current weights and a plurality of secondary electrodes each associated with one of the asymmetric current weights (e.g. produce 1 volt at electrodes 9 and 13 which are proximate to a center of the electrode channel, Fig. 7, [0075]-[0078]).
In reference to at least claim 15
Bouchataoui modified by Honert teaches a method according to claim 13. Honert further discloses wherein values of the asymmetric current weights associated with the plurality of secondary electrodes are a function of a distance between the plurality of secondary electrode and the predetermined location in the cochlea (e.g. electrodes 9,13 to evoke perception of the sound obtained at the auditory prosthesis, Figs. 6A-7, para. [0030], [0033], [0044] and minimized at remaining electrodes 8,10,20, para. [0053], [0075], [0083]).
In reference to at least claim 16
Bouchataoui modified by Honert teaches a method according to claim 13. Bouchataoui further discloses wherein the predetermined location in the cochlea is a selected one of the plurality of longitudinally spaced electrodes (e.g. determining residual hearing capability in which threshold 741 or 871 indicates a position along the cochlea at which residual hearing portion 743 or 873 terminates, Figs. 7A,8 para. [0065]-[0066], [0071], [0074], residual hearing present at the more apical low frequency parts of the cochlea, Fig. 7A,8, para. [0055], [0065]-[0066], [0074]). 
In reference to at least claim 17
Bouchataoui modified by Honert teaches a method according to claim 13. Bouchataoui further discloses wherein obtaining the sounds, comprises: receiving acoustic sound signals via one or more sound input devices (e.g. microphone, para. [0027], [0034], [0038], [0040]). Honert further discloses wherein obtaining the sounds, comprises: receiving acoustic sound signals via one or more sound input devices (e.g. well known to receive sound via a microphone, Fig. 3, para. [0035]-[0037]).  
In reference to at least claim 21
Bouchataoui teaches simultaneous delivery of electrical and acoustical stimulation in a hearing prosthesis which discloses a method comprising determining an electrical stimulation boundary within a cochlea of a recipient of an auditory prosthesis comprising an intra-cochlear stimulating assembly (e.g. determining residual hearing capability in which threshold 741 or 871 indicates a position along the cochlea at which residual hearing portion 743 or 873 terminates, Figs. 7A,8 para. [0065]-[0066], [0071], [0074]), the recipient having residual hearing at an apical side of the electrical stimulation boundary (e.g. residual hearing present at the more apical low frequency parts of the cochlea, Fig. 7A,8, para. [0055], [0065]-[0066], [0074]) wherein the intra- cochlear stimulating assembly comprises a plurality of longitudinally spaced electrodes forming a plurality of multipolar stimulation channels (e.g. electrode array include a plurality of electrodes, Fig. 1, para. [0028], [0062]). Bouchataoui further discloses converting sounds into signals for delivery to the cochlea of the recipient (e.g. detects sounds and passes corresponding electrical signals to a preprocessor, para. [0034], [0038-[0040], [0065], [0073]), evaluating the interaction between electrical and acoustical interaction (e.g. investigating the interaction between electrically evoked and acoustically evoked neural responses along the cochlea, para. [0052], [0056]-[0058], [0066], [0070]-[0071], [0073]-[0074]) and determining a suitable patient map for the implant configuration (e.g. Fig. 7D, para. [0067]-[0070]) but does not explicitly teach determining asymmetric current weights for at least one of the plurality of stimulation channels at a basal side of the electrical stimulation boundary, wherein the asymmetric current weights are configured for use in generating current signals for delivery to the cochlea via the at least one of the plurality of stimulation channels to evoke perception of one or more frequencies of a sound obtained at the auditory prosthesis and to control a spread of current beyond, in an apical direction, the electrical stimulation boundary in the cochlea.
Honert teaches focused stimulation in a medical stimulation device which discloses a method, comprising: an intra-cochlear stimulating assembly (e.g. electrode array 106, Figs. 1-2, 506, Fig. 5A, 604, Figs. 6A-6B, 706, Fig. 7), wherein the stimulating assembly comprises a plurality of longitudinally spaced electrodes (e.g. electrode array 106, Figs. 1-2, 506, Fig. 5A, 604, Figs. 6A-6B, 706, Fig. 7 contains a plurality of longitudinally spaced electrodes 1-22) forming a plurality of multipolar stimulation channels (e.g. multipolar electrode channel, para. [0029], [0072]-[0077]); and determining current weights for at least one of the plurality of stimulation channels at a basal side of the electrical stimulation boundary (e.g. produce 1 volt at electrodes 9 and 13 and zero volts on the remaining electrodes, Fig. 7, [0075]-[0077], [0083]-[0088]), wherein the current weights are configured to for use in generating current signals for delivery to the cochlea via the at least one of the plurality of stimulation channels to evoke perception of one or more frequencies of a sound obtained at the auditory prosthesis (e.g. Figs. 6A-7, para. [0030], [0033], [0044]) and to control a spread of current in an apical direction (e.g. limiting current to remaining electrodes 8,10,20, Figs. 6A-7, para. [0075], [0083]). Honert discloses that channel interaction may limit the effectiveness of a cochlear implant (e.g. para. [0043]) and that the present invention stimulates discrete nerve regions through the constructive and destructive interference of stimulating signals and interfering limiting signals (e.g. para. [0049]) and using current weights to define current ratios needed to produce a stimulating voltage at only the place of interest (e.g. Figs. 7, profile of the stimulating voltages may be precisely achieved, para. [0073]-[0077]) and that one having ordinary skill will appreciate that various combination of stimulating and limiting signals may be used to negate the effect of current spread and to provide precise stimulation (e.g. para. [0030]-[0031]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the method of Honert to determine an electrical stimulation boundary in order to provide stimulation to the electrodes of the cochlea that minimizes channel interference and current spread improving hearing response and sound representation and provides stimulation only at the precise nerve region of interest. Further, Honert discloses that different current weights are configured for use in generating different current signals for delivery to the cochlea (e.g. electrodes 9,13 to evoke perception of the sound obtained at the auditory prosthesis, Figs. 6A-7, para. [0030], [0033], [0044] and minimized at remaining electrodes 8,10,20, para. [0075], [0083]) and that the present invention stimulates discrete nerve regions through the constructive and destructive interference of stimulating signals and interfering limiting signals (e.g. para. [0049]) and using current weights to define current ratios needed to produce a stimulating voltage at only the place of interest (e.g. Figs. 7, profile of the stimulating voltages may be precisely achieved, para. [0073]-[0077]) and that one having ordinary skill will appreciate that various combination of stimulating and limiting signals may be used to negate the effect of current spread and to provide precise stimulation (e.g. para. [0030]-[0031]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Bouchataoui to include determining asymmetric current weights for at least one of the plurality of stimulation channels at a basal side of the electrical stimulation boundary, wherein the asymmetric current weights are configured for use in generating current signals for delivery to the cochlea via the at least one of the plurality of stimulation channels to evoke perception of one or more frequencies of a sound obtained at the auditory prosthesis and to control a spread of current beyond, in an apical direction, as taught by Honert, in order to yield the predictable result of providing stimulation to the electrodes of the cochlea that minimizes channel interference and current spread improving hearing response and sound representation and provides stimulation only at the precise nerve region of interest.
In reference to at least claim 22
Bouchataoui modified by Honert teaches a method according to claim 21. Honert further discloses wherein the asymmetric current weights are configured such that, when the current signals are delivered to via the at least one stimulation channel, a region of the cochlea at the apical side of the electrical stimulation boundary will be exposed to average voltage fields that are below a predetermined threshold (e.g. remaining electrodes are exposed to zero-voltage field, Fig. 7, para. [0073]-[0078]).
In reference to at least claim 23
Bouchataoui modified by Honert teaches a method according to claim 21. Honert further discloses wherein the at least one of the plurality of stimulation channels includes a central electrode associated with one of the asymmetric current weights and a plurality of secondary electrodes each associated with one of the asymmetric current weights (e.g. produce 1 volt at electrodes 9 and 13 which are proximate to a center of the electrode channel, Fig. 7, [0075]-[0077]).
In reference to at least claim 25
Bouchataoui modified by Honert teaches a method according to claim 21. Bouchataoui further discloses wherein determining the electrical stimulation boundary comprises: setting the electrical stimulation boundary at a specific electrode of the stimulating assembly (e.g. determining residual hearing capability in which threshold 741 or 871 indicates a position along the cochlea at which residual hearing portion 743 or 873 terminates, Figs. 7A,8 para. [0065]-[0066], [0071], [0074]) beyond which, in the apical direction, the voltage field resulting from delivery of the current signals are controlled in order to limit electro-acoustic interactions on the apical side of the electrical stimulation boundary (e.g. limiting electro-acoustic interactions, para. [0052], [0056]-[0058], [0066], [0070]-[0071], [0073]-[0074]). 
In reference to at least claims 30 and 34
Bouchataoui teaches simultaneous delivery of electrical and acoustical stimulation in a hearing prosthesis which discloses one or more non-transitory computer readable storage media encoded with instructions that when executed by a processor (e.g. software or any combination thereof, para. [0036], [0054], personal computer, Fig. 9, para. [0076]) cause the processor to determine a predetermined location within a cochlea of a recipient of an auditory prosthesis comprising an intra-cochlear stimulating assembly (e.g. determining residual hearing capability in which threshold 741 or 871 indicates a position along the cochlea at which residual hearing portion 743 or 873 terminates, Figs. 7A,8 para. [0065]-[0066], [0071], [0074]), the recipient having residual hearing at locations apical to the predetermined location (e.g. residual hearing present at the more apical low frequency parts of the cochlea, Fig. 7A,8, para. [0055], [0065]-[0066], [0074]) wherein the intra- cochlear stimulating assembly comprises a plurality of longitudinally spaced electrodes forming a plurality of multipolar stimulation channels (e.g. electrode array include a plurality of electrodes, Fig. 1, para. [0028], [0062]). Bouchataoui further discloses converting sounds into signals for delivery to the cochlea of the recipient (e.g. detects sounds and passes corresponding electrical signals to a preprocessor, para. [0034], [0038-[0040], [0065], [0073]), evaluating the interaction between electrical and acoustical interaction (e.g. investigating the interaction between electrically evoked and acoustically evoked neural responses along the cochlea, para. [0052], [0056]-[0058], [0066], [0070]-[0071], [0073]-[0074]) and determining a suitable patient map for the implant configuration (e.g. Fig. 7D, para. [0067]-[0070]) but does not explicitly teach the processor configured to determine asymmetric current weights for a first set of the plurality of electrodes, wherein the asymmetric current weights are configured for use in generating current signals for delivery to the cochlea via the first set of the plurality of electrodes to evoke perception of one or more frequencies of a sound obtained at the auditory prosthesis and to substantially null, at the locations apical to the predetermined location in the cochlea, a voltage field resulting from the delivery of the current signals to the cochlea.
Honert teaches focused stimulation in a medical stimulation device which discloses a method comprising: obtaining sounds at an auditory prosthesis comprising a stimulating assembly implanted in a cochlea of a recipient (e.g. obtaining sound at a stimulation assembly, para. [0029]-[0030], [0072]-[0077]), wherein the stimulate assembly comprises a plurality of longitudinally spaced electrodes (e.g. electrode array 106, Figs. 1-2, 506, Fig. 5A, 604, Figs. 6A-6B, 706, Fig. 7 contains a plurality of longitudinally spaced electrodes 1-22); converting the sounds into a first set of current signals for delivery to the cochlea of the recipient (e.g. converts sound into current signals, Para. [0007], [0075]-[0077]); and delivering the current signals to the cochlea via a first set of electrodes (e.g. current signals are delivered to the cochlea via spaced electrodes, Figs. 6A-7, para. [0038], [0072]-[0073]). Honert discloses an external processor such as a personal computer, workstation or the like, implementing a hearing implant fitting system (e.g. computer system, Fig. 3, para. [0041], [0066]). Honert discloses providing a limiting signal to remaining electrodes in the electrical stimulation region (e.g. limiting current to remaining electrodes 8,10,20, Figs. 6A-7, para. [0075], [0083]), therefore it is inherent that the stimulation provided is “substantially null” at apical locations. Honert discloses that different current weights are configured for use in generating different current signals for delivery to the cochlea (e.g. electrodes 9,13 to evoke perception of the sound obtained at the auditory prosthesis, Figs. 6A-7, para. [0030], [0033], [0044] and minimized at remaining electrodes 8,10,20, para. [0075], [0083]) and that the present invention stimulates discrete nerve regions through the constructive and destructive interference of stimulating signals and interfering limiting signals (e.g. para. [0049]) and using current weights to define current ratios needed to produce a stimulating voltage at only the place of interest (e.g. Figs. 7, profile of the stimulating voltages may be precisely achieved, para. [0073]-[0077]) and that one having ordinary skill will appreciate that various combination of stimulating and limiting signals may be used to negate the effect of current spread and to provide precise stimulation (e.g. para. [0030]-[0031]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Bouchataoui to include configuring the processor to determine asymmetric current weights for a first set of the plurality of electrodes, wherein the asymmetric current weights are configured for use in generating current signals for delivery to the cochlea via the first set of the plurality of electrodes to evoke perception of one or more frequencies of a sound obtained at the auditory prosthesis and to substantially null, at the locations apical to the predetermined location in the cochlea, a voltage field resulting from the delivery of the current signals to the cochlea, as taught by Honert, in order to yield the predictable result of providing stimulation to the electrodes of the cochlea that minimizes channel interference and current spread improving hearing response and sound representation and provides stimulation only at the precise nerve region of interest.
In reference to at least claim 31
Bouchataoui modified by Honert teaches a method according to claim 30. Honert further discloses wherein the asymmetric current weights are configured such that, when the current signals are delivered to via the first set of the plurality of electrodes, a region of the cochlea at an apical side of the electrical stimulation boundary will be exposed to average voltage fields that are below a predetermined threshold (e.g. remaining electrodes are exposed to zero-voltage field, Fig. 7, para. [0073]-[0078]).
In reference to at least claim 32
Bouchataoui modified by Honert teaches a method according to claim 30. Honert further discloses wherein the first set of the plurality of electrodes includes a central electrode associated with one of the asymmetric current weights and a plurality of secondary electrodes each associated with one of the asymmetric current weights (e.g. produce 1 volt at electrodes 9 and 13 which are proximate to a center of the electrode channel, Fig. 7, [0075]-[0078]).
In reference to at least claim 33
Bouchataoui modified by Honert teaches a method according to claim 30. Honert further discloses wherein values of the asymmetric current weights associated with the plurality of secondary electrodes are a function of a distance between the corresponding secondary electrode and the predetermined location in the cochlea (e.g. electrodes 9,13 to evoke perception of the sound obtained at the auditory prosthesis, Figs. 6A-7, para. [0030], [0033], [0044] and minimized at remaining electrodes 8,10,20, para. [0053], [0075], [0083]).
In reference to at least claim 35
Bouchataoui modified by Honert teaches a method according to claim 34. Bouchataoui further discloses wherein the instructions operable to determine the predetermined location within the cochlea comprise instructions operable to: set the predetermined location within the cochlea at a specific electrode of the intra- cochlear stimulating assembly (e.g. determining residual hearing capability in which threshold 741 or 871 indicates a position along the cochlea at which residual hearing portion 743 or 873 terminates, Figs. 7A,8 para. [0065]-[0066], [0071], [0074])  beyond which, in an apical direction, the voltage field resulting from the delivery of the current signals are controlled in order to limit electro-acoustic interactions (e.g. limiting electro-acoustic interactions, para. [0052], [0056]-[0058], [0066], [0070]-[0071], [0073]-[0074]). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0287690 to Bouchataoui et al. (Bouchataoui) in view US 2011/0093038 to Honert (Honert) as applied to claim 13 further in view of US 2010/0280307 to Lineaweaver et al. (Lineaweaver) (previously cited). 
In reference to at least claim 18
Bouchataoui modified by Honert teaches a method according to claim 13 but does not explicitly teach obtaining the sounds from a memory. It was well known in the art before the effective filing date of the invention to utilize a memory for storing sound as evidence by Lineaweaver (e.g. memory for storing MAP specifying parameters, use MAP to aid in determining signal components to send electrical signal analyzer and acoustic signal analyzer to para. [0051], storing sound tokens, [0086]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to obtain the sounds from a memory as an alternative technique yielding the predictable result of providing sound to the auditory prosthesis. 

Allowable Subject Matter
Claims 6-11, 26 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or reasonably suggest the claimed limitations within claims 6,9,26 and 36 including determining a location of a highest protected frequency as a highest frequency area of the cochlea having acoustic thresholds that are below the predetermined threshold hearing level; determining an angular location of the highest protected frequency; determining angular locations of the plurality of electrodes; and setting the electrical stimulation boundary as an electrode having an angular location that is on the basal side of the highest protected frequency, respectively in combination with the other claim elements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,13,21 and 30 have been considered but are moot because the rejections have been updated to include additional references in view of the claim amendments and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0261748 to van Dijk which teaches cochlear implant fitting which discloses residual hearing on the more apical part of the cochlea. US 2015/0341731 to Litvak et al. which teaches electro-acoustic stimulation systems that perform predetermine actions in accordance with evoked responses which discloses decreasing electrical stimulation by apical electrodes. US 2016/0279412 to Polak et al. which teaches deep electrode insertion fitting in cochlear implant patients with residual hearing. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792